Dear Mr. Sprick:
This letter is in response to your request for an opinion of this office asking whether the county hospital trustees have authority to purchase an existing clinic building and lease such clinic to a group of private physicians if such action is first approved by the voters of the county at an election.
In our Opinion No. 224-1968, copy enclosed, this office concluded that the county court and the county hospital board of trustees did not have the authority to furnish a building at a nominal cost for private physicians because of the prohibitions of § 25 of Art. VI
of the Missouri Constitution prohibiting political subdivisions from granting public money or property to private individuals, associations or corporations.
In the question you pose, it is not clear whether or not the lease would be for a nominal amount or for fair value. Even assuming, however, that the lease was to be for fair value, it is our view that the board of trustees has no authority to purchase such a building with hospital funds and lease it to such a doctors' group. Such authority is neither expressly granted nor necessarily implied from those powers granted.
We know of no provision allowing the voters to authorize such a transaction.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Op. No. 224-1968